—Order unanimously affirmed, without costs. Memorandum: It appears that plaintiff was most diligent in seeking to expedite prosecution of his action. Any delay in serving bills of particulars and the default resulting therefrom was not due in any respect to plaintiff’s conduct. In view of the plaintiff’s apparent lack of intent deliberately to default or abandon the action and the lack of undue delay and resulting prejudice to the opposing parties we find no abuse of discretion on the part of Special Term to warrant a reversal of its order (see Kahn v Stamp, 52 AD2d 748). (Appeals from order of Monroe Supreme Court—summary judgment.) Present— Marsh, P. J., Cardamone, Dillon, Hancock, Jr., and Witmer, JJ.